DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 12/23/2020 has been entered. Claims 1,12 and 15 have been amended. No Claim has been canceled. No New Claim has been added. Claims 1-20 are still pending in this application, with claims 1 and 15 being independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Dec 23, 2020 has been entered.

Response to Arguments
Applicant's arguments with respect to Claim Objections have been considered and are persuasive. Therefore, the Objections are withdrawn.
Applicant’s arguments with respect to rejection of Claims 1 and 15 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3,6-8,14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2017/0026292 Al-IDS, hereinafter referred to as “Smith”) in view of MOODY et al. (US 2019/0372796 A1, hereinafter referred to as “Moody”) and further in view of Zhang et al. (US 2015/0146675 A1, hereinafter “Zhang”).

Regarding claims 1 and 15, Smith discloses a method of mitigating payload related link failure, the method comprising:
monitoring (Smith Fig.6 Ref:328 Para[0060] The measurement subsystem measure a packet loss or a latency metric. The packet loss is always measured by counting the total packets lost) one or more link error conditions on a link associated with one or more application specific data transmissions traversing the link (Smith Fig.6 Ref:328 Para[0041,0060] When the determination of link failure is made, the information about the failure includes measurements that occurred before the failure such as packet loss (i.e. link error condition));
providing one or more corrective actions (Smith Fig.4 Ref:408,412 Para[0046-48] Note the traffic flow is rerouted (i.e. corrective action) to failover route when likelihood of failure of communication flow is detected) directed at the one or more source applications associated with the one or more application specific data transmissions (Smith Para[[0044] Note a rerouting of a specific communication flow is performed) based on the one or more source (Smith Para[[0044-46] The metrics for the communication flow (i.e. source application) is monitored and assessed against the likelihood of the failure (i.e. a fiber optic communication link becomes cloudy)).
Smith does not explicitly disclose identifying a link failure attributable to the one or more application specific data transmissions, the link failure corresponding to one or more positions of the one or more link error conditions with respect to a predetermined threshold.
However, Moody from the same field of invention discloses identifying a link failure (Moody Fig.40 Ref:3106 Para[0220] The link failure is identified based on link quality for a hub device which has a separate application) attributable to the one or more application specific data transmissions (Moody Fig.38 Ref:3044 Para[0220] The link failure for a hub device which has a separate application), the link failure corresponding to one or more positions of the one or more link error conditions exceeding a predetermined threshold (Moody Fig.40 Ref:3106 Para[0220-221] The link failure is determined when the packet loss (i.e. link error condition) or packet errors exceeding (i.e. position of the error condition with respect to the threshold) a threshold (i.e. predetermined threshold) for the hub device).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Smith to have the feature of “identifying a link failure attributable to the one or more application specific data transmissions, the link failure corresponding to one or more positions of the one or more link error conditions with respect to a predetermined threshold” as taught by Moody. The suggestion/motivation would have been to reduce the likelihood of offline of devices and provide reliable connection to the client (Moody Para[0222]).
Smith in view of Moody does not explicitly disclose identifying one or more source applications associated with the link failure based on the one or more link error conditions and in response to identifying the link failure; and wherein the one or more corrective actions are selected based on the one or more link error conditions.
However, Zhang from the same field of invention discloses identifying one or more source applications (Zhang Fig.4,5 Ref:502 Para[0020-21,0052-58] The streaming video or voice calls (i.e. source application) can increase resource demand. The loss or delay of the packets (i.e. error condition) transmission is monitored for each service/application type and analyzed to take appropriate action) and in response to identifying the link failure (Zhang Fig.4,5 Ref:502 Para[52-58] The network performance or network fault associated with a traffic is used to identify the adjustment of QoS factors by the SON); and wherein the one or more corrective actions (Zhang Fig.4,5 Ref:510 Para[0029,0052-58] The SON tool adjusts the QoS factor (i.e. corrective action) based on the metrics or network faults) are selected based on the one or more link error conditions (Zhang Fig.4,5 Ref:506 Para[0017] The performance metrics include throughput, latency, delay, etc.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Smith and Moody to have the feature of “identifying one or more source applications associated with the link failure based on the Zhang. The suggestion/motivation would have been to provide appropriate resources to different applications as needed (Zhang Para[0002]).

Specifically for claim 15, Smith discloses a device that includes a processor unit and memory unit to read instructions from the computer readable media (Smith Fig.6 Ref:606,614 The device includes a processor and a memory). 
Regarding claims 2 and 16, Smith in view of Moody and Zhang discloses the method as explained above for Claim 1. Smith further discloses further comprising: setting the predetermined threshold based on link fault tolerance (Smith Para[0041] Note that the system uses the measurements to develop metrics for determining degradation and that value (i.e. link fault tolerance) is applied as a threshold to links of the same type).
Regarding claims 3 and 17, Smith in view of Moody and Zhang discloses the method as explained above for Claim 1. Smith further discloses wherein the link failure is attributable to a payload data pattern of the one or more application specific data transmissions traversing the link (Smith Para[0013-15] Note each data flow has different traffic types (i.e. payload data pattern) and set of metrics requirements to assess the link failure).
Regarding claims 6 and 20, Smith in view of Moody and Zhang discloses the method as explained above for Claim 1. Smith further discloses wherein the one or more corrective actions comprise monitoring information associated with the payload data pattern of the one or more application specific data transmissions (Smith Para[0047] Note once the abnormal parameters are indicated for a specific data flow, as part of the process (i.e. corrective action), the amount of time is used to confirm the link failure).
Regarding claim 7, Smith in view of Moody and Zhang discloses the method as explained above for Claim 1. Smith further discloses wherein the one or more corrective actions further comprise monitoring information corresponding to one or more frame data quality parameters associated with the link (Smith Para[0033] Note the voltage measurements (i.e. frame quality parameter) is monitored).

Regarding claim 8, Smith in view of Moody and Zhang discloses the method as explained above for Claim 1. Smith further discloses wherein the information is used to provide link analytics, to thereby predict and plan corrections of link failures (Smith Para[0033] Note the information collected by the SDN controller is used to assess a likelihood of a failure). 
Regarding claim 14, Smith in view of Moody and Zhang discloses the method as explained above for Claim 1. Smith further discloses wherein the one or more link error conditions comprise one or more user defined conditions (Smith Para[0057] Note user-specified root-cause is used to analyze the information).



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Moody, Zhang and further in view of Agarwal et al. (US 2015/0085694 A1, hereinafter “Agarwal”).


Regarding claim 4, Smith in view of Moody and Zhang discloses the method as explained above for Claim 1. Smith in view of Moody and Zhang does not disclose wherein the one or more corrective actions comprise relocating the one or more application specific data transmissions to one or more different paths to thereby keep the link available for remaining traffic.
However, Agarwal from a similar field of invention discloses wherein the one or more corrective actions comprise relocating the one or more application specific data transmissions to one or more different paths to thereby keep the link available for remaining traffic (Agarwal Para[0061] Note the result of the analysis is used for load balancing across links in the network by moving data flows from one link to another link).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Smith, Moody and Zhang to have the feature of “wherein the one or more corrective actions comprise relocating the one or more application specific data transmissions to one or more Agarwal. The suggestion/motivation would have been for efficient sampling of data flow packets without affecting the CPU of the switch (Agarwal, [0005]).



Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Moody, Zhang and further in view of Dhaini et al. (US 2015/0222361 A1, hereinafter “Dhaini”).

Regarding claims 5 and 18, Smith in view of Moody and Zhang discloses the method as explained above for Claim 1. Smith in view of Moody and Zhang does not disclose wherein the one or more corrective actions comprise a request for retransmission sent by one or more receiving entities to the one or more source applications associated with the one or more application specific data transmissions, to thereby determine a repeatability of the one or more link error conditions.

However, Dhaini from a similar field of invention discloses wherein the one or more corrective actions comprise a request for retransmission sent by one or more receiving entities to the one or more source applications associated with the one or more application specific data transmissions, to thereby determine a repeatability of the one or more link error conditions (Dhaini Para[0087] Note the Automatic Repeat Request technique is used to request retransmission of uncorrectable flow frame which can further help error condition monitoring).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Smith, Moody and Zhang to have the feature of “wherein the one or more corrective actions comprise a request for retransmission sent by one or more receiving entities to the one or more source applications associated with the one or more application specific data transmissions, to thereby determine a repeatability of the one or more link error conditions” taught by Dhaini. The suggestion/motivation Dhaini, [0032]).



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Moody, Zhang and further in view of Phillips et al. (US 5490168, hereinafter “Phillips”).

Regarding claim 9, Smith in view of Moody and Zhang discloses the method as explained above for Claim 1. Smith in view of Moody and Zhang does not disclose wherein the one or more corrective actions comprise modifying the payload data pattern of the one or more application specific data transmissions, to thereby alleviate the one or more error link conditions.
However, Phillips from a similar field of invention discloses wherein the one or more corrective actions comprise modifying the payload data pattern of the one or more application specific data transmissions, to thereby alleviate the one or more link error conditions on the link (Phillips Abstract: Note the packet length (i.e. payload data pattern) is changed from long to short at the different error conditions).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Smith, Moody and Zhang to have the feature of “wherein the one or more corrective actions comprise modifying the payload data pattern of the one or more application specific data transmissions, to thereby alleviate the one or more link error conditions on the link” taught by Phillips. The suggestion/motivation would have been to optimize data throughput by efficient and highly reliable error detection (Phillips, [Col:1 Lines:33-35]).



Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Moody, Zhang and further in view of Liao et al. (US 2018/0317121 Al, hereinafter referred to as “Liao”).


Regarding claim 10, Smith in view of Moody and Zhang discloses the method as explained above for Claim 1. Smith in view of Moody and Zhang does not disclose wherein the monitoring of the one or more link error conditions is achieved by including one or more application tags inside one or more data frames associated with the one or more application specific data transmissions.
However, Liao from a similar field of invention discloses wherein the monitoring of the one or more link error conditions is achieved by including one or more application tags inside one or more data frames associated with the one or more application specific data transmissions (Liao Para[0035,0042] Note the flow identifier (i.e. application tag) is used for each traffic flow to monitor each flow).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Smith, Moody and Zhang to have the feature of “wherein the monitoring of the one or more link error conditions is achieved by including one or more application tags inside one or more data frames Liao. The suggestion/motivation would have been to dynamically change path based on QoS requirements (Liao, Para[0016]).

Regarding claim 11, Smith in view of Moody and Zhang discloses the method as explained above for Claim 1. Smith in view of Moody and Zhang does not disclose wherein the one or more application tags are inline overloaded in place of one or more IDLE primitives in front one or more start of frame primitives of the one or more data frames associated with the one or more application specific data transmissions.
However, Liao from a similar field of invention discloses wherein the one or more application tags are inline overloaded in place of one or more IDLE primitives in front one or more start of frame primitives of the one or more data frames associated with the one or more application specific data transmissions (Liao Para[0042] Note the flow identifier is included in the header of the packet (i.e. in front of the start of the frame)).


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Smith, Moody and Zhang to have the feature of “wherein the one or more application tags are inline overloaded in place of one or more IDLE primitives in front one or more start of frame primitives of the one or more data frames associated with the one or more application specific data transmissions” taught by Liao. The suggestion/motivation would have been to dynamically change path based on QoS requirements (Liao, Para[0016]).



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Moody, Zhang and further in view of Stanwood et al. (US 2011/0267951 A1, hereinafter “Stanwood”).

Regarding claim 12, Smith in view of Moody and Zhang discloses the method as explained above for Claim 1. Smith 
However, Stanwood from a similar field of invention discloses wherein the one or more link error conditions comprise a bit error rate (BER) observed on the link and tracked using a counter, and the counter is a BER counter (Stanwood Fig.5 Para[0099-100] The actual bit error rate metric (i.e. counter) for a connection (i.e. link) is monitored and connection quality (i.e. link error condition) is determined. Para[0081] The real-time traffic metrics (i.e. counters) for per connection BER are available at the base station).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Smith, Moody and Zhang to have the feature of “wherein the one or more link error conditions comprise a bit error rate (BER) observed on the link and tracked using a counter, and the counter is a BER counter” taught by Stanwood. The suggestion/motivation would have been for optimizing system Stanwood, [0005]).



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Moody, Zhang and further in view of Hsu et al. (US 2004/0209635 A1, hereinafter “Hsu”).

Regarding claim 13, Smith in view of Moody and Zhang discloses the method as explained above for Claim 1. Smith in view of Moody, Zhang does not disclose wherein the one or more link error conditions comprise one or more of minimum, maximum, average or standard deviation of error counts observed on the link.
However, Hsu from a similar field of invention discloses wherein the one or more link error conditions comprise one or more of minimum, maximum, average or standard deviation of error counts observed on the link (Hsu Para[0051] Note the global minimum value for BER is used).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Smith, Moody and Zhang to have the feature of “wherein the one or more link error conditions comprise one or more of minimum, maximum, average or standard deviation of error counts observed on the link” taught by Hsu. The suggestion/motivation would have been to optimize performance of a communication system (Hsu, [0010]).



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Moody, Zhang, Agarwal and further in view of Dhaini.

Regarding claim 19, Smith in view of Moody, Zhang discloses the method as explained above for Claim 1. Smith in view of Moody, Zhang does not disclose wherein the one or more corrective actions comprise relocating the one or 
However, Agarwal from a similar field of invention discloses relocating the one or more source applications transmitting on the link onto one or more different links (Agarwal Para[0060-61] The collectors analyzes the collected data packets and the result of the analysis is used for load balancing across links in the network by moving data flows from one link to another link).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Smith, Moody and Zhang to have the feature of “wherein the one or more corrective actions comprise relocating the one or more source applications transmitting on the link onto one or more different links” taught by Agarwal. The suggestion/motivation would have been for efficient sampling of data flow packets without affecting the CPU of the switch (Agarwal, [0005]).
Smith in view of Moody, Zhang and Agarwal does not disclose the repeatability of the one or more link error conditions is confirmed for relocating.

However, Dhaini from a similar field of invention discloses the repeatability of the one or more error conditions is confirmed for relocating (Dhaini Para[0087] Note the Automatic Repeat Request technique is used to request retransmission of uncorrectable flow frame which can further help error condition monitoring and confirm repeatability of an error used in Smith’s and Moody’s invention).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Smith, Moody, Zhang and Agarwal to have the feature of “the repeatability of the one or more error conditions is confirmed for relocating” taught by Dhaini. The suggestion/motivation would have been to provide dual mode communication between the nodes (Dhaini, [0032]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2017/0303159 to Ma (Fig.6 and associated paragraphs (including 116)).
2.	U.S. Patent Application Publication No. 2004/0090916 to Hosein (Fig.2 and associated paragraphs).
4.	U.S. Patent Application Publication No. 2006/0285489  to Francisco (Fig.3 and associated paragraphs).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768.  The examiner can normally be reached on M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUDESH M PATIDAR/Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415